DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 12 recites “a first belt part configured to convey, one by one, a medium discharged from at least one cassette in which the medium is stored; a second belt part configured to convey the medium conveyed from the first belt part and loaded in the form of a bundle”.  The specification does not describe the second belt part loads the medium in the form of a bundle. It appears from the claim language that the first belt .

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AUTOMATED TELLER MACHINE HAVING A SLIDABLE UNLOADING UNIT HAVING A BELT PART

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a first belt part configured to convey, one by one, a medium discharged from at least one cassette in which the medium is stored; a second belt part configured to convey the medium conveyed from the first belt part and loaded in the form of a bundle”.  It is unclear if the applicant intends that the first conveyor part conveys one bundle of medium at a time discharged from the cassette (i.e. the cassette discharges one bundle of medium at a time that is conveyed to a first belt part), or that the first belt part conveys medium one at a time and the second belt part loads the medium into a bundle, or if at some point between the first belt part and the second belt part the medium is bundled such that the second belt part conveys the bundle.  More specifically, it is unclear when bundling of the medium occurs/what is performing the bundling.  Please clarify. 

Allowable Subject Matter
Claims 1-11 are allowed.
With respect to claim 12
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 1, prior art fails to teach or reasonably suggest, either singly or in combination, a separation space is formed between the second belt part and the third belt part in a state in which the unloading unit is slid forward, and the first belt part is exposed to an outside of the automated teller machine through the separation space, in addition to the other limitations of the claim.
	With respect to claim 12, prior art fails to teach or reasonably suggest, either singly or in combination, the third belt part is movable between a first position where at least a portion of the third belt part overlaps with the second belt part in a vertical direction and a second position where the third belt part is spaced apparat from the second belt part, in addition to the other limitations of the claim.
	Claims not specifically addressed are allowable due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2007/0001367) discloses an automated teller machine comprising: a frame on which a first belt part (196) and a second belt part (166) for conveying a medium are provided; and an unloading unit provided with a third belt part (120) for unloading the medium conveyed from the second belt part, wherein the second belt part and the third belt part are configured to form a continuous medium movement path above the first belt part ([0033], [0035], Figs. 3 and 4)
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868.  The examiner can normally be reached on Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUEZU ELLIS/Primary Examiner, Art Unit 2876